Case: 21-30605     Document: 00516449324         Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-30605                        August 26, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric Teague,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:15-CR-176-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Eric Teague has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Teague has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30605      Document: 00516449324          Page: 2   Date Filed: 08/26/2022




                                    No. 21-30605


          During the pendency of this appeal, Teague completed the sentence
   imposed on revocation of supervised release and was released from custody.
   Because he has not shown that he will suffer collateral consequences as
   a result of the revocation of his supervised release and because no additional
   term of supervised release was imposed, the instant appeal does not present
   a case or controversy, and this court lacks jurisdiction. See Spencer v. Kemna,
   523 U.S. 1, 7 (1998).
          Accordingly, the appeal is DISMISSED AS MOOT, and counsel’s
   motion for leave to withdraw is DENIED as unnecessary.




                                         2